Title: To Thomas Jefferson from Stephen Cathalan, Jr., 3 October 1787
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



[Paris] the 3th. october 1787–11 o.Clock

Messrs. Cathalan presents their respects to his excelency Ths. Jefferson Esqr. and wait on him to take leave and his orders for Marseilles he has after great deal of Pains Sold his two Cargoes of Tobacco lately arived at 34. the Virginia and 31 the Maryland, payable 3 Months after delivery at Cette.
Mr. Cathns. will leave this place next friday evening, or Saturday before dinner.
